Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a lighting device comprising: an LED light source, the LED light source comprising a first LED strand for generating a first light having a first correlated color temperature and a second LED strand for generating a second light having a second correlated color temperature which is different from the first correlated color temperature; and control electronics comprising a controllable LED driver for driving the LED light source and particularly including “ wherein the control electronics comprise a switch for switching between the first LED strand and the second LED strand so that either the first LED strand or the second LED strand is activated depending on the switch position, wherein the lighting device comprises a third LED strand for generating a third light with a third correlated color temperature different from the first color temperature and the second correlated color temperature, wherein the third LED strand is drivable by the LED driver independently of the switch position”  as recited in claim 1 (claims 2-15 are allowable since they are dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization 
 
/Minh D A/
Primary Examiner
Art Unit 2844